DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 11, 13-16, 18, 20-25, 27-29 have been examined.
	Claims 12, 17, 19 and 26 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 13-16, 18, 20-25, 27-29 on 04/20/2022 have been considered but are moot because the new ground of rejection in view of Keshavamurthy (US20190316919A1) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Keshavamurthy (US20190316919A1).
	Claim.1 Keshavamurthy discloses a system providing customized and route-specific operations, vehicle control, and services for connected and automated vehicles (CAV) according to user origin and destination requests (see at least abstract, determine one or more of a localized lane options and a localized path option for navigating the vehicle and provides the one or more of the lane and the path for navigating the vehicle to a centralized server executing a route planner), said system comprising the following components: a) a roadside unit (RSU) network (see at least p0115, discloses roadside units (RSUs) that are installed proximal to roadways to communicate with vehicles and cloud services); b) vehicle onboard units (OBU) and vehicle interfaces (see at least fig.1, p37, the sensor(s) 113 includes any type of sensors suitable for the vehicle platform(s) 103, p41, p11); and one or more of the following components: c) a traffic control unit (TCU) and traffic control center (TCC) network (see at least p106, route, lane and path planners that generate routing instructions to connected vehicles); d) traffic operations centers (see at least fig.1A-1B, p8, p29, a centralized server that gathers data from a plurality of geographic regions, computes an optimized set of routes, and sends route data to the respective vehicles); and e) a cloud-based platform configured to provide information and computing services (see at last p49, p115, the centralized server and RSUs can communicate to a cloud server), wherein said system is configured to provide customized vehicle operations and control on specific routes customized for individual vehicles (see at least abstract, determine one or more of a localized lane options and a localized path option for navigating the vehicle and provides the one or more of the lane and the path for navigating the vehicle to a centralized server executing a route planner, p128, the dynamic mapping data may reflect the states of connected and unconnected vehicles, including reporting their functional statuses), and wherein vehicle control uses vehicle-specific control instructions comprising longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction for an individual connected and automated vehicle  (see at least p46, monitoring vehicle acceleration, deceleration, and steering angle, p139, a route planner that may control one of more of a vehicle’s actuators to guide the vehicle according to a selected path, p85, the specific lanes the vehicles are located in, the number of vehicles are trying to change lanes, and how far apart the vehicles are based on their location, speed, and acceleration, p45-p46, monitoring state of these components, e.g., vehicle speed, acceleration, deceleration, wheel speed, steering angle, braking force, safety device states,  p37, p121, p139).
	Claim.2 Keshavamurthy discloses configured to provide individual vehicles with detailed customized information and time-sensitive control instructions for vehicles to fulfill driving tasks and/or to provide operations and maintenance services for vehicles on both freeways and urban arterials (see at least p33, real-time communication of data (V2I), p122-125, p46).
	Claim.4 Keshavamurthy discloses wherein the system is configured to provide a) sensing (see at least fig.1, elements 113 is a sensor(s)); b) transportation behavior prediction and management (see at least fig.1, p114, a vehicle 103 or the localized server 107 senses any suspicious behavior of another vehicle 103, accumulate the information for more accurate detection and react if necessary); c) planning and decision making (see at least fig.2A-2C, p127, the path planner 212, the path planner 212 may react to any changes by a vehicle 103 relative to a previously determined path); and d) vehicle control (see at least fig.1, p11, controlling the vehicle using one or more actuators of the vehicle based on the particular route, p45).
	Claim.5 Keshavamurthy discloses further comprising: a) a component configured to provide real-time communication via wired and/or wireless media (see at least p33, the real-time methods of telecommunication for sending data, including vehicle-to-infrastructure and infrastructure-to-cloud (V2I / I2C) networks); b) a power supply network (see at least fig.1, p116, p170); and c) a cyber-safety, security, and a privacy protection system (see at least fig.1, p114).
Claim.8  Keshavamurthy discloses wherein said cloud-based platform is configured to provide information services, external services, and compute resources to said system, and provide the networks of RSUs(see at least p0115, discloses roadside units (RSUs) that are installed proximal to roadways to communicate with vehicles and cloud services), and TCC/TCUs with information and computing services (see at least p106, route, lane and path planners that generate routing instructions to connected vehicles), including Control as a service (CCaaS), providing addition control capability as a service for the system (see at least fig.1, p33, p122-125).
Claim.10 Keshavamurthy discloses configured to pull data from the cloud platform and/or third party sources for road segments on the selected route that are not covered by the system or not covered completely by the system (see at least fig.1-2C, 2G, p33-35, p115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Tao (US20190202476A1).

Claim.3 Keshavamurthy does not discloses wherein the system is managed as an open platform for a CAVH system configured to support third party applications and services and to provide interface for external agency requests and services.
	However, Tao discloses wherein the system is managed as an open platform for a CAVH system configured to support third party applications and services and to provide interface for external agency requests and services (see at least p292, a traffic control unit that may optimize movement of the connected vehicles, p106, vehicles are connected via V2V communication, p91, the OBU of a host vehicle controls the host vehicle to drive according to surrounding environment information sensed by V2X function or other on board sensors, p85, p107).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Keshavamurthy to include wherein the system is managed as an open platform for a CAVH system configured to support third party applications and services and to provide interface for external agency requests and services by Tao in order to sense the obstacle and prevents the collision from occurring (see Tao’s abstact).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Keshavamurthy (US20190316919A1) as applied to claim above 5, and further in view of Kapoor (US20120017262A1).
	Claim.6 Keshavamurthy discloses b) cloud-level protection to secure vehicle surrounding data, vehicle status data, and traffic state data stored in the cloud (see at lest fig.1A, p49, a cloud server residing in a data center, p33, p114)
Keshavamurthy does not discloses wherein said cyber-safety and security system for CAVH system security and protection is configured to provide: a) network-level protection to minimize and/or prevent unauthorized network access; and c) application-level protection to prevent various cyber threats using fuzzing and penetration testing.
	However, Kapoor discloses a) network-level protection to minimize and/or prevent unauthorized network access (see at least p530, content inspection may be applied to an anti-spam campaign at a network level such as at the border of a network and the internet, the flow processing facility 102 may be used to determine patterns associated with normal border traffic coming into the network such as email traffic data); and c) application-level protection to prevent various cyber threats using fuzzing and penetration testing (see at least p458, the flow processing facility 102 may receive such data flows and test them (such as via pattern recognition using the SOM, or otherwise according to the various embodiments described herein) for malicious or malformed TCP/IP or UDP/IP headers (which may be encompassed by a TCP/IP or UDP/IP packet 402), malicious or malformed TCP/IP or UDP/IP packets 402, or any other TCP/IP or UDP/IP packet 402 or header of a questionable nature).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include a) network-level protection to minimize and/or prevent unauthorized network access; and/or c) application-level protection to prevent various cyber threats using fuzzing and penetration testing by Kapoor in order to for providing firewall, including using a flow processing facility that processes a data flow to address patterns relevant to a variety types of threats (see Kapoor’ 28).
	Claim.7 Keshavamurthy  does not discloses wherein said cyber threats for CAVH system comprises one or more of: a) obtaining confidential personal information; b) corrupting, damaging, or destroying information; and c) preventing access to information; wherein the information refers to vehicle surrounding data, vehicle status data, or traffic state data.
However, Kapoor discloses wherein said cyber threats for CAVH system comprises one or more of: a) obtaining confidential personal information (see at least p132, extrusion detection and prevention may detect and prevent the transmission (“act of extrusion”) of classified, secret, protected, confidential, proprietary, or otherwise private information from within an authorized network area out to an unauthorized network data); b) corrupting, damaging, or destroying information (see at least p456, the flow processing facility 102 can be configured in a network to inspect content such that threats within pay loads that can be detected by content matching can be prevented, threats that comprises the integrity of one or more network protocols may be detected by the flow processing facility 102 through content matching of packets associated with the protocol); and c) preventing access to information; wherein the information refers to vehicle surrounding data, vehicle status data, or traffic state data (see at least p509, a flow processing facility 102 may be adapted to provide network security to protect against internal threats such as worms, denial of service, email-borne malware, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include wherein said cyber threats for CAVH system comprises one or more of: a) obtaining confidential personal information; b) corrupting, damaging, or destroying information; and c) preventing access to information; wherein the information refers to vehicle surrounding data, vehicle status data, or traffic state data by Kapoor in order to for providing firewall, including using a flow processing facility that processes a data flow to address patterns relevant to a variety types of threats (see Kapoor’ 28).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Mudalige (US20100256836A1) and Lemelson (US20020008637A1).
Claim.9 Keshavamurthy  does not discloses configured to perform a route selection method comprising: a) obtaining user inputs for OD information, vehicle information, and/or user preference. b) selecting a route based on user inputs; and c) calibrating a route using collected historical routing data regarding safety, mobility, users' opinions, and traffic conditions; wherein the route selection method is implemented by the CAVH system.
However, Mudalige discloses configured to perform a route selection method comprising: a) obtaining user input (see at least p128, platooning control system 400 includes an autonomous controller 410, an HMI device 420, a motor controller 430, a GPS device 135, and a DSRC system 440) for OD information (see at least p127, platoons can be formed at the start of a route with a set of know vehicles, and all vehicles can travel according to a single travel plan, in the alternative, vehicles can join and leave the platoon in route, with the common travel plan taking into account an efficient or selectable joint travel plan, with platoon members meeting, traveling together, and members departing at points on the joint travel route), vehicle information (see at least p130, critical data can include the some or all of the following exemplary list: position, latitude, longitude, altitude, heading, speed, longitudinal and lateral acceleration, brake status, path history, travel plan, vehicle), and/or user preference (see at least p82, a vehicle can request to change position within the formation, example, based upon a planned maneuver to exit the formation,  based upon a desired view outside of the vehicle, or based upon preferences such as claustrophobia) , b) selecting a route based on user input (see at least p126, such opportunities could be augmented, routes planned, and the plan coordinated using maps and internet content within the vehicles, routes could include the vehicles meeting and creating a platoon at some point prior to reaching an intended destination, p114, p130, p156); and c) calibrating a route using collected historical routing data regarding safety, mobility, user’s opinions, and traffic conditions(see at least p106, at step 810, feedback data describing operation and travel of the vehicle are collected, and at step 812 , this feedback data is appended to outgoing communications for reception by the rest of the platoon or other nearby vehicles and the process returns to step 802 wherein the communication outage is continued to be monitored, at step 804, the communication outage is compared to a medium-term autonomy period, p130).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to perform a route selection method comprising: a) obtaining user inputs for OD information, vehicle information, and/or user preference. b) selecting a route based on user inputs; and c) calibrating a route using collected historical routing data regarding safety, mobility, users' opinions, and traffic conditions by Mudalige in order to for determining navigational commands for the host vehicle based upon the trajectory of the host vehicle and the trajectory of each of the target vehicles (see Mudalige’s p7).
The combination of Keshavamurthy and Mudalige do not discloses wherein the route selection method is implemented by the CAVH system.
However, Lemelson discloses wherein the route selection method is implemented by the CAVH system (see at least fig.1,6 p29, p85-87).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy and Mudalige include wherein the route selection method is implemented by the CAVH system by Lemelson in order to for controlling traffic and traffic lights and selectively distributing warning message to motorists (see Lemelson’s abstract).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Lemelson (US20020008637A1).
Claim.14 Keshavamurthy does not discloses configured to provide en route services to vehicles, wherein said en route services perform driving tasks for vehicles at a microscopic level, mesoscopic level, and macroscopic level.
However, Lemelson discloses configured to provide en route services to vehicles, wherein said en route services perform driving tasks for vehicles at a microscopic level (see at least p48, p85), mesoscopic level (see at least p29, p63), and macroscopic level (see at least p29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to provide en route services to vehicles, wherein said en route services perform driving tasks for vehicles at a microscopic level, mesoscopic level, and macroscopic level by Lemelson in order to for controlling traffic and traffic lights and selectively distributing warning message to motorists (see Lemelson’s abstract).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Gordon (US9053636B2), and Lemelson (US20020008637A1).
Claim.13 Keshavamurthy does not discloses configured to assign priority to users to achieve automated driving based on: location of emergency vehicles, fee payment options of users, vehicle occupancy, arrival time requests, automation levels of vehicles, and road coverage of the CAVH system.
However, Gordon discloses configured to assign priority to users to achieve automated driving based on: location of emergency vehicles, fee payment options of users, vehicle occupancy, arrival time requests, automation levels of vehicles(see at least fig.2, col.6, ln 17-27, more specifically, the vehicle control will not only be determined based on direct external parameters such as those provided by the sensors on the vehicle and/or by the vehicle-to-vehicle communications, but also by the data collected and processed by the TMCs from its own vehicle detectors, cameras, incident reports, scheduled roadway closures and TMC operator input. Additionally, the vehicle’s operator may put in some information about the vehicle’s characteristics, passenger occupancy and willingness to take highways, pay tolls, and other driving preferences).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to assign priority to users to achieve automated driving based on: location of emergency vehicles, fee payment options of users, vehicle occupancy, arrival time requests, automation levels of vehicles by Gordon in order to for obtaining the real-time or near real-time information from the TMCs and using that data to make or supplement vehicle lane control decisions (see Gordon’s col.6, ln 11-15).
The combination of Keshavamurthy and Gordon do not discloses road coverage of the CAVH system.
However, Lemelson discloses road coverage of the CAVH system (see at least fig.1,6 p29, p87).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy and Gordon include road coverage of the CAVH system by Lemelson in order to for controlling traffic and traffic lights and selectively distributing warning message to motorists (see Lemelson’s abstract).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Perng (US20080275646A1).
Claim.11 Keshavamurthy does not discloses configured to perform: a) an automatic trip generation method for automated driving, comprising generating an optimized stop sequence and corresponding routes based on user requests, sensing information, and the operational status of said system (see at least fig.1, p35, driving along a first roadway segment, p79, p127).
Keshavamurthy does not discloses b) a manual trip generation method comprising obtaining a stop sequence from a user and calculating suggested routes for selection by a user.
However, Perng discloses b) a manual trip generation method comprising obtaining a stop sequence from a user and calculating suggested routes for selection by a user (see at least p10, a stop to pick up takeout food must be the last stop before reaching the end point so that the food does not get cold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to perform: b) a manual trip generation method comprising obtaining a stop sequence from a user and calculating suggested routes for selection by a user by Perng in order to for optimizing routes that include multiple stops (see Perng’s abstract).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Ferreira (US20130116915A1).
Claim.15 Keshavamurthy does not discloses configured to perform a method for conflict point control comprising: a) detecting the movement of vehicles, objects, and/or pedestrians at a conflict point (see at least fig.1, p37, p106, route, lane and path planners that generate routing instructions to connected vehicles).
Keshavamurthy does not discloses b) predicting the movement of said vehicles, objects, and/or pedestrians at said conflict point; c) identifying potential conflicts of said vehicles, objects, and/or pedestrians; and d) providing control instructions to vehicles to prevent conflicts and to maximize efficiency and safety.
However, Ferreira discloses configured to perform a method for conflict point control b) predicting the movement of said vehicles, objects, and/or pedestrians at said conflict point (see at least p22, step 110, a variety of inputs can be used to identify anticipated priority conflicts and establish the DTCP that is subsequently communication to the other vehicles approaching the travel-priority conflict zone, the metrics include, but are not limited to, velocity of travel, distance from the conflict zone, vehicle weight, indicia of traffic congestion, and direction of travel); c) identifying potential conflicts of said vehicles, objects, and/or pedestrians (see at least step 110, a variety of inputs can be used to identify anticipated priority conflicts and establish the DTCP that is subsequently communication to the other vehicles approaching the travel-priority conflict zone, the metrics include, but are not limited to, velocity of travel, distance from the conflict zone, vehicle weight, indicia of traffic congestion, and direction of travel); and d) providing control instructions to vehicles to prevent conflicts and to maximize efficiency and safety (see at least p33, depending on the instructions sent to the vehicles by the coordinator, a red, a amber, or green light is presented to the operator of a vehicle participating in the conflict, other types of virtual traffic control can be used to communicate the DTCP instructions to vehicles participating in an ad-hoc, vehicle-based network for a particular potential-travel-priority-conflict zone).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include b) predicting the movement of said vehicles, objects, and/or pedestrians at said conflict point; c) identifying potential conflicts of said vehicles, objects, and/or pedestrians; and d) providing control instructions to vehicles to prevent conflicts and to maximize efficiency and safety by Ferreira in order to for avoiding a travel-priority conflict in the potential travel-priority conflict zone (see Ferreira’s p4).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Patil (US20180053413A1).
Claim.16 Keshavamurthy does not discloses configured to provide warning message to vehicles and/or to pedestrians and non-motor vehicles, wherein said warning messages provided to vehicles comprise information describing location, type, and movement of vulnerable objects that cause potential risks for said vehicles and said waring messages provided to pedestrians and non-motor vehicles comprise information describing location, type and movement of vehicles that cause potential risks to said pedestrians and non-motor vehicles.
However, Patil discloses configured to provide warning message to vehicles and/or to pedestrians and non-motor vehicles, wherein said warning messages provided to vehicles comprise information describing location, type, and movement of vulnerable objects that cause potential risks for said vehicles and said waring messages provided to pedestrians and non-motor vehicles comprise information describing location, type and movement of vehicles that cause potential risks to said pedestrians and non-motor vehicles (see at least fig.1-8, abstract, an in-vehicle alert is generated for the first vehicle based on the determined relative position, comprises a virtual sound, p22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to provide warning message to vehicles and/or to pedestrians and non-motor vehicles, wherein said warning messages provided to vehicles comprise information describing location, type, and movement of vulnerable objects that cause potential risks for said vehicles and said waring messages provided to pedestrians and non-motor vehicles comprise information describing location, type and movement of vehicles that cause potential risks to said pedestrians and non-motor vehicles by Patil in order to provide in-vehicle driver assistance (see Patil’s abstract).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Ichimaru (US20200005644A1).
Claim.18 Keshavamurthy does not discloses configured to perform prediction and management methods for walking, cycling, public transit, and private vehicle travel modes, wherein said prediction and management methods comprises: a) modeling a road network; and b) relating traffic conditions to external information sources.
However, Ichimaru discloses configured to perform prediction and management methods for walking, cycling, public transit, and private vehicle travel modes, wherein said prediction and management methods comprises: a) modeling a road network; and b) relating traffic conditions to external information sources (see at least fig.1-6, p19, p29-34, p360-368).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to perform prediction and management methods for walking, cycling, public transit, and private vehicle travel modes, wherein said prediction and management methods comprises: a) modeling a road network; and b) relating traffic conditions to external information sources by Ichimaru in order to transmit first information based on own sensor information to a server (see Ichimaru’s abstract).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Kirchner (US6064318).
Claim.20 Keshavamurthy does not discloses configured to manage multimode transit by providing one or more of ramp metering, variable speed limit, driver information, variable message signs, and/or dynamic route guidance.
However, Kirchner discloses configured to manage multimode transit by providing one or more of ramp metering (see at least col.4, ln 20-26, portable ramp metering signals 20), variable speed limit (see at least col.7, ln 23-28, speed advisory message, delay messages), driver information (see at least col.7, ln 66 – col.8, ln 4, appropriate messages recommending that drivers divert to an alternate route and ), variable message signs (see at least col.7, ln 23-28, manual entry of messages for special circumstances), and/or dynamic route guidance (see at least col.7, ln 66- col.8, ln 4, drivers to divert to an alternate route).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to manage multimode transit by providing one or more of ramp metering, variable speed limit, driver information, variable message signs, and/or dynamic route guidance by Kirchner in order to provide up-to-the minute information on the current traffic conditions around a work zone or roadway incident (see Kirchner’s col.1, ln 65-67).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Gordon (US9053636B2) and  Perng (US20080275646A1).
Claim.21 Keshavamurthy does not discloses configured to adjust routes in real-time to update routes for events, user request, a change of destination, and a change in traffic condition, at the macroscopic level, wherein the TCU and TCC network suggest the best route based on the request of a passenger and real-time traffic; and at the microscopic level, wherein RSUs control or suggest the lane change behavior of the vehicles.
Gordon discloses configured to adjust routes in real-time to update routes for events, user request, a change of destination, and a change in traffic condition, at the macroscopic level (see at least fig.2, col.3, ln 67- col.4, ln 2, guidance to the motorist on when a lane change would be appropriate will contribute to a smoother, safer ride with reduced fuel consumption, col.4, ln 40-47, assists in the selection of driving lanes and selection of target speeds for vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include discloses configured to adjust routes in real-time to update routes for events, user request, a change of destination, and a change in traffic condition, at the macroscopic level by Gordon in order to for obtaining the real-time or near real-time information from the TMCs and using that data to make or supplement vehicle lane control decisions (see Gordon’s col.6, ln 11-15).
 Keshavamurthy and Gordon do not disclose wherein the TCU and TCC network suggest the best route based on the request of a passenger and real-time traffic; and at the microscopic level, wherein RSUs control or suggest the lane change behavior of the vehicles.
However, Perng discloses v(see at least p10, other optimizable utility functions may include, e.g., using traffic and road condition data to time the selection of a visit to a restaurant to approximate a preferred meal time or comparing the price of gas at a gas station with the cost, p27, needed to perform such optimization).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy and Gordon include wherein the TCU and TCC network suggest the best route based on the request of a passenger and real-time traffic; and at the microscopic level, wherein RSUs control or suggest the lane change behavior of the vehicles by Perng in order to for optimizing routes that include multiple stops (see Perng’s abstract).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Gordon (US9053636B2) and James(US5420794).
Claim.24 Keshavamurthy does not discloses configured to perform: (1) active vehicle localization methods comprising sending a vehicle location from a vehicle to an RSU; and/or (2) passive vehicle localization methods comprising determining a vehicle location by an RSU based on devices installed on a road or on a vehicle.
However, Gordon discloses configured to perform: (1) active vehicle localization methods comprising sending a vehicle location from a vehicle to an RSU (see at last col.8, ln 22-25, automated vehicles employing ALMA 100 have a system that uses vehicle based sensor information to control vehicle position and speed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to perform: (1) active vehicle localization methods comprising sending a vehicle location from a vehicle to an RSU by Gordon in order to for obtaining the real-time or near real-time information from the TMCs and using that data to make or supplement vehicle lane control decisions (see Gordon’s col.6, ln 11-15).
Keshavamurthy and Gordon do not discloses (2) passive vehicle localization methods comprising determining a vehicle location by an RSU based on devices installed on a road or on a vehicle.
However, James discloses (2) passive vehicle localization methods comprising determining a vehicle location by an RSU based on devices installed on a road or on a vehicle (see at least col. 3, ln 66 – col.4, ln.2, the delay between the actual time of the transmission burst from one of the transmitters 10 and the time one of the vehicle transponders 52 receives that burst allows the local highway processor to determine the location of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy  and Gordon include (2) passive vehicle localization methods comprising determining a vehicle location by an RSU based on devices installed on a road or on a vehicle by James in order to for initiating  a switching to specific back-up devices and communicate to the smart highway the emergency (see James’s col.2, ln 51-55).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Ramasamy (US20170276492A1).
Claim.25 Keshavamurthy does not discloses configured to track the movement of bikes and pedestrians.
However, Ramasamy discloses configured to track the movement of bikes and pedestrians (see at least p17, sensor 230 may comprise optical sensors or electromagnetic sensors, one or much such sensors may be configured to detect lane markers, such as indicators (e.g. strips) painted on the road surface, or material embedded within the road surface, such as ferromagnetic materials ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include configured to track the movement of bikes and pedestrians by Ramasamy in order to for comprising information corresponding to at least two lanes of travel in a direction, and assign at least one of the at least one vehicle to a lane of travel on the road based at least in part on the vehicle information and the lane information (see Ramasamy’s p4)
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Kanevsky(US7295904B2).
Claim.27 Keshavamurthy does not discloses wherein said OBU and vehicle interfaces are configured to exchange information between user and OBU using one or more of speech recognition; gesture recognition; eye-gaze recognition; a touch screen and/or button; and/or speech synthesis.
However, Kanevsky discloses wherein said OBU and vehicle interfaces are configured to exchange information between user and OBU using one or more of speech recognition; gesture recognition; eye-gaze recognition; a touch screen and/or button; and/or speech synthesis (see at least fig.1, col.3, ln 60-62, facial gestures of operator, col.2, ln 9-12, the operator, before operating the touch pad system).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include wherein said OBU and vehicle interfaces are configured to exchange information between user and OBU using one or more of speech recognition; gesture recognition; eye-gaze recognition; a touch screen and/or button; and/or speech synthesis by Kanevsky in order to provide feedback to the vehicle operator after the operator has executed a command, to acknowledge receipt of the command or to ask for confirmation (see Kanevsky’s col.2, ln 16-19).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Gordon (US9053636B2), Kanevsky(US7295904B2) and Breed(US20080150786A1).
Claim.28 Keshavamurthy does not discloses wherein said OBU and vehicle interfaces are configured to perform methods comprising: a) receiving instructions from an RSU ; b) receiving sensor data from LIDAR, RADAR, and/or a camera; c) communicating with other vehicles using vehicle-to-vehicle (V2V) communication; d) alerting a driver; and e) providing a robot operating system.
Gordon discloses wherein said OBU and vehicle interfaces are configured to perform methods comprising: a) receiving instructions from an RSU (see at least col.6, ln 18-20, the transponder 52 also will be used to receive navigation instructions from the roadside processor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include wherein said OBU and vehicle interfaces are configured to perform methods comprising: a) receiving instructions from an RSU by Gordon in order to for obtaining the real-time or near real-time information from the TMCs and using that data to make or supplement vehicle lane control decisions (see Gordon’s col.6, ln 11-15).

Keshavamurthy  and Gordon do not discloses b) receiving sensor data from LIDAR, RADAR, and/or a camera; c) communicating with other vehicles using vehicle-to-vehicle (V2V) communication; d) alerting a driver; and) providing a robot operating system.
However, Kanevsky discloses d) alerting a driver (see at least col.8, ln 17-22, heads-up display); and e) providing a robot operating system (see at least col.5, ln 23-25, the ALMAMC may be physically implemented by a computer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy  and Gordon include b) receiving sensor data from LIDAR, RADAR, and/or a camera; c) communicating with other vehicles using vehicle-to-vehicle (V2V) communication; d) alerting a driver; and e) providing a robot operating system by Kanevsky in order to provide feedback to the vehicle operator after the operator has executed a command, to acknowledge receipt of the command or to ask for confirmation (see Kanevsky’s col.2, ln 16-19).
Keshavamurthy, Gordon and Kanevsky do not discloses b) receiving sensor data from LIDAR, RADAR, and/or a camera; c) communicating with other vehicles using vehicle-to-vehicle (V2V) communication.
However, Breed discloses b) receiving sensor data from LIDAR, RADAR, and/or a camera (see at least p148, laser radar and the liner camera); c) communicating with other vehicles using vehicle-to-vehicle (V2V) communication (see at least p247, vehicles includes any recent map updates by transmitted either from vehicle to vehicle or from infrastructure-based stations to vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy, Gordon and Kanevsky include b) receiving sensor data from LIDAR, RADAR, and/or a camera; c) communicating with other vehicles using vehicle-to-vehicle (V2V) communication by Breed in order to for monitoring objects exterior of a vehicle using both imaging and distance measuring techniques (see Breed’s p21).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavamurthy (US20190316919A1) as applied to claim above 1, and further in view of Norris(US7894951B2).
Claim.29 Keshavamurthy does not discloses wherein said OBU and vehicle interfaces comprise a) a human takeover interface configured to allow a human to assume vehicle control; and b) an emergency process interface configured to allow the system to detect or receive emergency information from a driver or a passenger.
However, Norris discloses wherein said OBU and vehicle interfaces comprise a) a human takeover interface configured to allow a human to assume vehicle control (see at least col.4, ln 8-11, a robotics safety system is provided for enhancing safety when the vehicle is in autonomous mode and a passenger desires to use manual mode); and b) an emergency process interface configured to allow the system to detect or receive emergency information from a driver or a passenger (see at least col.4, ln 27-35, the robotic safety system  may require verification that the vehicle is under control by an operator in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify to Keshavamurthy include wherein said OBU and vehicle interfaces comprise a) a human takeover interface configured to allow a human to assume vehicle control; and b) an emergency process interface configured to allow the system to detect or receive emergency information from a driver or a passenger by Norris in order to simplifies processes of switching between autonomous and manual operations of a vehicle and enhances the operability and safety of vehicle use in the either mode (see Norris’s col.2, ln 55-58).
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a stamen of reasons for the indication of allowable subject matter: The reason for indicating allowable subject matter over the prior art of record is based on the limitations of dependent claims 22-23. The closet prior art of record is Keshavamurthy (US20190316919A1). Keshavamurthy discloses analyzing sensor data to determine one of a localized lane option and a localized path option for navigating a vehicle. One of a lane and a path for navigating the vehicle is provided to a centralized server  executing a route planer, where the centralized server stores data covering a set of geographic regions. A centralized route option including one of the localized lane option and the localized path option is determined. The centralized route option including one of the localized lane option and the localized path option is provided to a guidance selector of a navigation application of the vehicle for processing.
In regards to claim 22, Keshavamurthy either individually or in combination with other prior art fails to teach or render obvious configured to perform first mile and last-mile methods comprising: a) obtaining user input for trip destination and/or stops; b) producing a trip plan using said user input; c) obtaining user adjustment or confirmation of said trip plan; d) gradually transferring vehicle control from the user to the system during the first mile of the trip; and e) gradually transferring vehicle control from the system to the user during the last mile of the trip and/or parking the vehicle.
In regards to claim 23, Keshavamurthy either individually or in combination with other prior art fails to teach or render obvious configured to perform lane management methods to provide optimal route combinations to perform lane management methods to provide optimal route combinations according to vehicle automated levels, said methods comprising: a) controlling access to dedicated lanes by identifying automated vehicles, intercepting vehicles not authorized to use dedicated lanes, and separating automated and manual vehicles; b) providing reminders to drivers of non-automated vehicles in non-dedicated lanes to change lanes, to overtake, to avoid and incident, and/or to avoid adverse weather; and/or c) converting a dedicated lane to a non-dedicated lane and/or converting a non-dedicated lane to a dedicated lane.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662